                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY-VINCENT CARTMAN,                   :   CIVIL ACTION NO. 1:20-CV-432
                                           :
                   Petitioner              :   (Judge Conner)
                                           :
             v.                            :
                                           :
WARDEN SCOTT FINLEY,                       :
                                           :
                   Respondent              :

                                      ORDER

      AND NOW, this 30th day of June, 2021, upon consideration of the petition for

writ of habeas corpus pursuant to 28 U.S.C.§ 2241, (Doc. 1), and for the reasons set

forth in the accompanying Memorandum, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) challenging petitioner’s
             judgment and sentence in the United States District Court for the
             Northern District of Georgia is DISMISSED for lack of jurisdiction.

      2.     The petition for writ of habeas corpus is DENIED with respect to the
             Rehaif claim. (Doc. 4).

      3.     Petitioner’s motions (Docs. 29, 30) for expedited relief are DISMISSED
             as moot.

      4.     The Clerk of Court is directed to CLOSE this case.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
